DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
A Replacement Sheet for Fig. 1 was received on August 25, 2021.  This drawing is acceptable.  The Drawing Objection is withdrawn.
Specification
The Amendment to the Specification is acceptable and will be entered.

Response to Arguments
Applicant’s arguments, see page 9, filed August 25, 2021, and the amended claims filed August 26, 2021, with respect to Claims 13 and 20 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 13 and 20-23 has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed August 25, 2021, and the amended claims filed August 26, 2021, with respect to Claims 1-3, 13-14, and 19-23 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1-3, 13-14, and 19-23 has been withdrawn. 
6.	Applicant’s arguments, see pages 12-14, filed August 25, 2021, and the amended claims filed August 26, 2021, with respect to Claims 4-12 and 15-18 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 4-12 and 15-18 has been withdrawn. 

Allowable Subject Matter
7.	Claims 1-4 and 6-26 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:   While the prior art (e.g., see Nuttgens) teaches apparatuses and methods for processing glass sheets that include a plurality of spaced-apart air bars, each air bar having a plurality of fluid outlets, and a plurality of plates that are individually positioned between a pair of air bars, each plate having a plurality of fluid inlet ports, the prior art fails to teach:
the plurality of air bars and the plurality of plates symmetrically arranged relative to a central axis, wherein a widthwise distance extending in the first direction between immediately adjacent outer air bars of the plurality of air bars is less than a widthwise distance extending in the first direction between immediately adjacent central air bars of the plurality of air bars (Claim 1), or 
the plurality of air bars and the plurality of plates symmetrically arranged relative to a central axis, and a fluid source connected to the plurality of air bars, wherein the fluid source is operable to emit fluid of differing pressures from the plurality of fluid outlet ports of one or more air bars of the plurality of air bars (Claim 26).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 6,505,483 discloses glass processing apparatuses and methods that includes a plurality of air bars with fluid outlet ports (30, Figs. 1-7) that are arranged symmetrically around a central axis (Fig. 2), however, the apparatuses and methods fail to use a plurality of plates having fluid inlet ports (instead the air escapes either between the air bars (50) as shown in Fig. 4) or around the edges of the glass plate because of the use of spacer baffles (60) that block the fluid exit path (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.